Pee Curiam.
The single ground of appeal, set out in the appellants’ petition, is that the decree is erroneous, in that it “directs that an execution issue to the sheriff of the county of Monmouth to make sale of the mortgaged premises to raise and pay to the complainant the sum of $2,000, with interest” and costs. No attack is made by the petition upon that part of the decree which adjudicates the respective rights and obligations of the parties under the mortgage. Only errors alleged in the petition of appeal are before this court for consideration. Consequently, most' of the matters discussed by counsel in their briefs cannot be decided by us. We find no error in that part of the decree which is attacked by the appellant’s petition, and concur in the opinion of the learned vice-chancellor so far as it deals therewith.
•The decree under review will be affirmed.
For affirmance — The Ciiiee-Justice, Garrison, Swayzk, Trenctiard, Parker, Bergen, Voori-iees, Minturn, Bogert,. Veedenburgi-i, Vroom, Dill, Congdon — 13.
For reversal — None.